UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 2 (MARK ONE) ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Fiscal Year Ended December 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Transition Period from to Commission File Number 1-33926 ARABIAN AMERICAN DEVELOPMENT COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 75-1256622 (I.R.S. Employer Identification No.) 1650 Hwy 6 S, Suite 190 Sugar Land, TX (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (409) 385-8300 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Title of Class Name of exchange on which registered Common stock, par value $0.10 per shareNew York Stock Exchange Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Noý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes¨No ý Indicate by check mark whether the registrant (l) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesýNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨Accelerated filer ý Non-accelerated filer ¨Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.) Yes¨No ý The aggregate market value on June 30, 2012, of the registrant’s voting securities held by non-affiliates was approximately $183million. Number of shares of registrant’s Common Stock, par value $0.10 per share, outstanding as of March 12, 2013:24,105,313. DOCUMENTS INCORPORATED BY REFERENCE Part III incorporates information by reference from the definitive proxy statement for the registrant’s Annual Meeting of Stockholders to be held on or about June 5, 2013. EXPLANATORY NOTE Arabian American Development Company (the “Company”) is filing this Amendment No. 2 on Form 10-K/A (“Amendment No. 2”) in order to include information relating to Part III Item 10. Directors and Executive Officers of the Registrant which was inadvertently excluded from the original filing and subsequent Amendment No. 1 and consequently update the consents provided by the independent registered public accounting firms. Except as set forth above, no changes have been made from the originally filed Annual Report on Form 10-K and subsequent Amendment No. 1, and except as set forth above this Amendment No. 2 speaks as of the date of the original filing of the Company’s Annual Report on Form 10-K and does not reflect events that may have occurred subsequent to the date of the original filing on Form 10-K. TABLE OF CONTENTS Item Number and Description PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 1 PART IV ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES 3 PART III Item 10. Directors, Executive Officers and Corporate Governance. The following sets forth the name and age of each director of the Company as of December 31, 2012, the date of his election as a director and all other positions and offices with the Company held by him. Name; Current Positions Held Age Director since Term expires at Annual meeting in Nicholas N. Carter President, Chief Executive Officer of the Company since July 2009, President of the Petrochemical Company since 1987,Member of AMAK and PEVM Boards 65 John R. Townsend Chairman of the Audit Committee; Member of Compensation and Nominating/Governance Committees 58 Ghazi Sultan Member ofAMAK Board 76 Allen P. McKee Chairman of Compensation Committee; Member of Audit and Nominating/Governance Committees and AMAK Board 71 Joseph P. Palm Chairman of Nominating/Governance Committee; Member ofAudit and Compensation Committees 68 Gary K. Adams Member of Audit, Compensation and Nominating/Governance Committees 62 Mr. Nicholas N. Carter, a U.S. citizen and the President and Chief Executive Officer of the Company since July 2009, is a 1975 graduate of Lamar University with a Bachelor of Business Administration Degree in Accounting.He worked at the Sabine River Authority of Texas as a Project Accountant from 1973 to 1975. From 1975 to 1977 he was a Staff Accountant with Wathen, DeShong and Company, CPA's. In 1977 he joined South Hampton as Controller. His job titles with the Company include 1979, Facility Manager at TOCCO, 1982, Treasurer of TOCCO, 1987, President of South Hampton. In 2007 he added the title of Executive Vice President of Arabian American Development Co. in addition to the petrochemical duties. He was named to his current position in 2009. From 1977 until the present Mr. Carter has been employed by the Company in a succession of positions with increasing and broader operating responsibilities, as follows; 1977-1979, Controller of South Hampton; 1979 to 1982, Facility Manager at a ship dock and terminal facility owned by TOCCO; 1982 to 1987, Treasurer of TOCCO; 1987 to 2010, President of South Hampton; and 2007 to 2009, Executive Vice President of Arabian American Development Co. This succession of positions with the Company gave Mr. Carter broad experience and knowledge in both the operations and finances of the Company, and in 2009 he was named to his current position, and also retains the petrochemical duties. Mr. Carter also serves as a Director and President of PEVM Ely Valley Mines, Inc. of which the Company owns 55% of the outstanding stock. Mr. Carter was appointed to the Board of AMAK in February 2009. Mr. John R. Townsend, a U.S. citizen, has a Bachelor of Science in Chemical Engineering from Louisiana Tech University with over 30 years’ experience in the petrochemical industry garnered through his employment with Mobil Chemical Company which subsequently became ExxonMobil Chemical Company.During his tenure he held the positions of Technical Service Engineer, Technical Department Section Supervisor, Planning Associate, Operations Manager, Plant Manager and Site Manager.We believe that with his vast experience and knowledge of the industry, Mr. Townsend provides a critical resource and skill set to our board of directors. - 1 - Mr. Ghazi Sultan, a Saudi citizen, received Bachelor of Science Degrees in Geology and Chemistry from the University of Cairo in 1958.He received a Master’s of Science Degree in Geology from the University of Texas in 1964.From 1965-1988, Mr. Sultan served in various Saudi Arabian governmental posts for the Ministry of Petroleum and Minerals, including Director of the Geology Department, Director General of Mineral Resources, Assistant Deputy Minister, and finally as Deputy Minister for Mineral Resources.Mr. Sultan previously served as a member of the Board of Directors of Petromin, the Jeddah Refinery, and King Fahad University of Petroleum and Minerals.He is currently a member of the Board of AMAK.During his career, Mr. Sultan supervised, assisted and negotiated contracts on behalf of the Ministry of Petroleum and Mineral resources with the United States Geological Survey, BRGM of France, Rio – UK Tinto Zinc, British Steel – UK, Roan Selection Trust – UK, Min-Atom – France, Preussag – Germany, Arabian Drilling – Saudi Arabia, and Saudi Sudanese Mission for Red Sea mining.We believe that his knowledge of the mining industry and manner of conducting business in Saudi Arabia provide a critical resource and skill set to our board of directors. Mr. Allen P. McKee, a US citizen, appointed to the board in 2009 and subsequently elected to serve until 2012, has an extensive background in investment evaluation and management as well as international finance. He has been an advisor to Fal Holdings Arabia Co. Ltd., Riyadh, since its inception in 1977.Mr. McKee served as president of Montgomery Associates Inc. from 1975-2000, a firm focusing on both venture-stage companies and real property investments. From 1974-78 he was an advisor to companies seeking funding through the International Finance Corp (World Bank Group) and regional development banks.From 1971-74, Mr. McKee served as vice president of Union International (Union Bank’s international venture subsidiary) and previously was investment officer with BankAmerica International Financial Corp.From 1967-70 he was area relations officer on the headquarters staff overseeing the Middle East banking group at Bank of America.He holds a Bachelor of Arts Degree in Economics from the University of Michigan (1964) and a Masters of Business Administration Degree in Finance from the University of California, Berkeley (1971).Mr. McKee served as a naval officer in the US Pacific Fleet from 1964-67.He was appointed to the Board of AMAK in 2009 and serves on the audit, nominations and compensation committees of the Company, chairing the latter.We believe that his knowledge of the Middle East and finance and accounting provide a critical resource and skill set to our board of directors. Mr. Joseph P. Palm, a U.S. citizen, has a Masters of Business Administration Degree from Xavier University with over 40 years of experience in the chemical industry.From 1967-1995 Mr. Palm served Rohm and Haas Company in varying positions including Market Manager, Business Development Manager, Product Safety Manager, and Market Development Analyst.From 1997-2010 he served INEOS Oligomers as Business Development Manager and Marketing Manager.We believe that his knowledge and experience provide valuable resources to our board of directors. Mr. Gary K. Adams, a U.S. citizen, holds a BS in Industrial Management from the University of Arkansas and has over 35 years of experience in the petrochemical and plastics industries including 20+ years with Chemical Market Associates Inc. (CMAI).He began at CMAI as the director of the Monomers Market Advisory Service and progressed to President from 1997 until its acquisition by IHS in 2011.He is currently the Chief Advisor – Chemicals for IHS. The following sets forth the name and age of each executive officer of the Company as of December 31, 2012, the date of his appointment and all other positions and offices with the Company held by him. Name Positions Age Appointed Nicholas N. Carter President, Chief Executive Officer and Director/President - TOCCO 65 2009/1987 Simon Upfill-Brown Executive Vice President 59 Mark Williamson Vice President of Marketing - TOCCO 57 Connie Cook Chief Financial Officer, Secretary, Treasurer and Secretary, Treasurer - TOCCO 49 2011/2008/2004 Ronald Franklin Vice President of Manufacturing – TOCCO 54 Each executive officer of the Company serves for a term extending until his successor is elected and qualified. Please refer to the director discussion above for Mr. Carter’s business experience. - 2 - Mr. Simon Upfill-Brown, a U.S. citizen, received undergraduate degrees in chemistry and mathematical statistics from Stellenbosch University, South Africa and an MBA from Stanford Graduate School of Business.He has over 20 years’ senior level experience in international management of coatings, chemicals and renewable resources.From 1993 he was President and CEO of Haltermann Inc. Haltermann was a subsidiary of Ascot plc until its acquisition by The Dow Chemical Company in June 2001. He was General Manager of Dow Haltermann from 2001 until 2008.Mr. Upfill-Brown was also CEO of his own consulting firm, as well as CEO of a venture-backed algae-to-fuels company spun out of MIT in 2001, and a technology start-up focused on converting organic waste to hydrocarbon fuels. He began his career in the paint and protective coatings industry. Mr. Upfill-Brown joined the Company in 2012 as Executive Vice President. Mr. Mark Williamson, a U.S. Citizen, has been Vice President of Marketing for TOCCO since 1995. Mr. Williamson is a graduate of Sam Houston State University with a BBA in Marketing. Mr. Williamson has been with TOCCO since 1987 and has over 30 years within the petrochemical industry. Before TOCCO, Mr. Williamson spent 5 years with Ashland Chemicals as Sales and Marketing Representative and Branch Manager. Ms. Connie Cook, a U.S. citizen, received her BBA Degree in Accounting from Lamar University in 1991 and is a CPA.She was the Accounting Manager of TOCCO from 1991-96.She has been the Controller of TOCCO from 1996 to the present and was the Assistant Secretary of TOCCO from 1992-2004.In 2004 Ms. Cook became the Secretary/Treasurer of TOCCO and continues to hold those titles.She was the Assistant Secretary of the Company from 2007-08.In 2008 Ms. Cook became the Secretary/Treasurer of the Company and continues to hold those titles.In January 2011 she was named Chief Financial Officer. Mr. Ronald Franklin, a U.S. citizen, received his BS Degree in Electrical Engineering from Lamar University in 1982 and his Masters of Engineering Management from Lamar University in 1994.He has over 30 years of petrochemical process experience at Texaco Chemical Company, Huntsman Corporation and Flint Hills Resources.The highest positions reached were Director of Operations for Surfactants and Director of Operations for PO/MTBE.He also worked as a process industry consultant specializing in merger and acquisition due diligence prior to joining South Hampton in November 2009 as Manager of Business Development.He was subsequently promoted to Vice President of Manufacturing in August 2010. There are no family relationships among our directors and executive officers. We have adopted a Code of Ethics that applies to the Company’s principal executive officer, principal financial officer, principal accounting officer and controller, and to persons performing similar functions.A copy of the Code of Ethics has been filed as an exhibit to this Annual Report on Form 10-K/A and is available on our website. PART IV Item 15. Exhibits, Financial Statement Schedules (a)1.The following financial statements are filed with this Report: Reports of Independent Registered Public Accounting Firm … 4.The following documents are filed or incorporated by reference as exhibits to this Report.Exhibits marked with an asterisk (*) are management contracts or a compensatory plan,contract or arrangement. Exhibit Number Description -Consents of Independent Registered Public Accounting Firms - 3 - POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS that each of Arabian American Development Company, a Delaware corporation, and the undersigned directors and officers of Arabian American Development Company, hereby constitutes and appoints Nicholas Carter its or his true and lawful attorney-in-fact and agent, for it or him and in its or his name, place and stead, in any and all capacities, with full power to act alone, to sign any and all amendments to this Report, and to file each such amendment to the Report, with all exhibits thereto, and any and all other documents in connection therewith, with the Securities and Exchange Commission, hereby granting unto said attorney-in-fact and agent full power and authority to do and perform any and all acts and things requisite and necessary to be done in and about the premises as fully to all intents and purposes as it or he might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. ARABIAN AMERICAN DEVELOPMENT COMPANY Dated: August 30, 2013By: /s/ Nicholas Carter Nicholas Carter President and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this Report has been signed below by the following persons on behalf of the Registrant in the capacities indicated on August 30, 2013. Signature Title /s/ Nicholas Carter Nicholas Carter President, Chief Executive Officer and Director (principal executive officer) /s/ Connie Cook Connie Cook Chief Financial Officer (principal financial and accounting officer) /s/ John R. Townsend John R. Townsend Director /s/ Allen P. McKee Allen P. McKee Director /s/ Joseph P. Palm Joseph P. Palm Director /s/ Ghazi Sultan Ghazi Sultan Director /s/ Gary K. Adams Gary K. Adams Director - 4 -
